Case: 12-11912   Date Filed: 08/30/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11912
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:03-cr-80039-DTKH-1

UNITED STATES OF AMERICA,



                                                      Plaintiff-Appellee,

                                   versus

RICKY KINWARD MANNING,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 30, 2012)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Robin Cindy Rosen-Evans, appointed counsel for Ricky Kinward Manning
              Case: 12-11912    Date Filed: 08/30/2012   Page: 2 of 2

in this 18 U.S.C. § 3582(c)(2) appeal, has filed a motion to withdraw from further

representation, supported by a brief prepared pursuant to Anders v. California, 386
U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

§ 3582(c)(2) relief is AFFIRMED.




                                         2